2019 IL App (1st) 170544
                                       No. 1-17-0544
                              Opinion filed September 30, 2019

                                                                 FOURTH DIVISION

                                           IN THE

                            APPELLATE COURT OF ILLINOIS

                                     FIRST DISTRICT


     THE PEOPLE OF THE STATE OF                )     Appeal from the Circuit Court
     ILLINOIS,                                 )     of Cook County.
                                               )
          Plaintiff-Appellee,                  )
                                               )
          v.                                   )     No. 14 CR 9255
                                               )
     AHBIR SARDIN,                             )     The Honorable
                                               )     Thomas V. Gainer, Jr.,
          Defendant-Appellant.                 )     Judge, presiding.



          PRESIDING JUSTICE GORDON delivered the judgment of the court, with opinion.
          Justice Reyes concurred in the judgment and opinion.
          Justice Lampkin specially concurred, with opinion.

                                        OPINION

¶1             After a jury trial, defendant Ahbir Sardin, 17 years old, was convicted of

       the first degree murder of Venzel Richardson, 14 years old, during a drive-by

       shooting and sentenced to 40 years in the Illinois Department of Corrections

       (IDOC).
     No. 1-17-0544

¶2           Defendant claims: (1) that the trial court erred by overruling defense

       objections to the State's introduction of the names and nicknames of two local

       rappers, Clint Massey, also known as Rondonumbanine, and Courtney Ealy,

       also known as C-Dai, who were with defendant the day before the shooting and

       who had been convicted of another murder two months prior to defendant's

       trial; and (2) that the State elicited testimony that a police detective spoke with

       the mother of an eyewitness, returned to the police station and generated a

       photo array with defendant, thereby creating the inference of an inadmissible

       out-of-court identification by the mother.

¶3           The State responds, among other things, (1) that the two rappers were

       relevant to the course of the police investigation of this offense because, the day

       before, they and defendant were stopped by the police in a van that witnesses

       identified as the same type of vehicle used in this drive-by shooting; and (2)

       that the detective did not testify to an identification by the mother and he

       subsequently explained how defendant, in fact, became a suspect.

¶4           For the following reasons, we affirm.

¶5                                   BACKGROUND

¶6                                I. Pretrial Proceedings

¶7           On May 28, 2014, defendant was indicted for the murder of Venzel

       Richardson, during a drive-by shooting on February 12, 2014.

                                              2
     No. 1-17-0544

¶8             On September 8, 2016, defendant filed several motions, including a

       motion in limine to bar the State from mentioning a rapper known as Chief

       Keef.    Defendant argued that the State intended to present identification

       testimony that Darrell Johnson, an event witness, had recognized defendant

       from a rap music video by Chief Keef. Defendant argued that the fact that it

       was a Chief Keef video was irrelevant for identification purposes and that

       mentioning Chief Keef would unfairly prejudice defendant at a jury trial.

       Defendant argued that "Chief Keef had recently been repeatedly affiliated and

       even blamed for gang violence in Chicago in both local and national press." In

       support, defendant's motion cited numerous newspaper articles, including

       articles from the New York Times and the Chicago Tribune.

¶9             On September 8, 2016, defendant also moved in limine to bar certain

       firearms evidence. Defendant argued that the eight cartridge cases recovered

       from the scene of this shooting were sent to the Illinois State Police for

       comparison to other cartridge cases found on the scene of other shootings; and

       that four of the cartridges in this case were found to have been fired from the

       same firearm that had fired cartridge cases in three other shootings. Defendant

       argued that, since defendant had not been charged in those other cases, this

       firearms evidence was not relevant and was highly prejudicial.




                                            3
       No. 1-17-0544

¶ 10           On September 8, 2016, defendant also moved in limine to bar: (1) gang

         membership evidence and (2) other crimes evidence, namely, identification

         testimony by event witnesses Darrell Johnson and Keyshone Bowie that they

         had recognized defendant from a time when the three of them were all locked

         up in the same Chicago police station on a prior date.

¶ 11           On September 12, 2016, the State indicated that it had no objection to

         defendant's motion barring gang evidence, and the trial court granted it. With

         respect to the other crimes evidence, the trial court ruled that the State had the

         right to establish that the witnesses had observed defendant on other occasions

         but the State was not "allowed to use the fact that they saw him in a police

         station."

¶ 12           On September 13, 2016, the State indicated that it had no objection to

         defendant's motion barring certain firearms evidence, and the trial court granted

         that motion. With respect to the motion concerning Chief Keef, the trial court

         ruled that the State could elicit that the witnesses recognized defendant from a

         music video "but without the words, 'Chief Keef.' " The trial court explained:

         "As far as [Chief Keef's] connection to gang violence *** I know about it, and I

         just know about it because I read the papers every day, so I fear that allowing

         this to come in with the mention of Chief Keef could be prejudicial."




                                               4
       No. 1-17-0544

¶ 13                                           II. Trial

¶ 14              The jury trial began on September 13, 2016, and the State's first witness

          was Laveta Richardson, the victim's mother, who identified a photograph of her

          son.

¶ 15                                     A. Darrell Johnson

¶ 16                                   1. Direct Examination

¶ 17              The State's second witness, Darrell Johnson, age 16 at trial, identified

          defendant in court as someone whom he knew from social media and music

          videos as D-Rose. On February 12, 2014, at 8 p.m. Johnson was with: (1) his

          brother, Keyshone Bowie; 1 (2) the victim, Venzel Richardson, who was a friend

          from grammar school; (3) Jarron George, who was a friend of his brother's; and

          (4) Joseph Belchor, also known as White Mike, who was also a friend from

          grammar school. Belchor has since died in an automobile crash. The group had

          just come from a convenience store at 61st Street and King Drive in Chicago,

          and they were walking down Vernon Avenue, between 61st and 62nd Streets,

          toward the victim's house. Johnson and the victim were walking in the street,

          while the others walked on the sidewalk. As the group reached the middle of

          the block, Johnson observed a white van turn into the block. Johnson identified

              1
                Johnson testified that his brother was presently 18 years old, but did not
       testify to his brother's birthdate. However, his brother later testified at trial to his
       own birthdate and that he was actually 19 years old.
                                                    5
       No. 1-17-0544

         a photo of a white van as looking like the white van that he had observed that

         night. The photo was admitted into evidence without objection.

¶ 18           Johnson testified that, after the van slowed down, the door behind the

         driver's side slid back, and shots were fired from the van. Johnson was

         approximately 10 feet from the door when it slid open. Johnson did not look

         toward the open door and, thus, did not observe anyone inside the van. Instead

         he just ran. Both he and his friends ran toward 61st Street. After one gunshot,

         his ears started ringing and he held his ears as he ran. Johnson observed the

         victim laying in a gangway, on his stomach, face down in the snow, with blood

         on him. When Johnson's brother, Bowie, turned the victim over, Johnson could

         not look and walked away. Johnson remained at Vernon Avenue and 61st

         Street until the police and paramedics arrived, but he did not speak to the police

         then, choosing instead to return home. Later that night, police officers came to

         his home to speak to him and he told them what had happened. At that time, he

         did not state that D-Rose had shot the victim.

¶ 19           Johnson testified that, on February 15, 2014, police detectives came to

         his home again, so he could view a couple of photo arrays. Johnson was only

         13 years old at the time, so his mother was present. Both he and his mother

         signed an advisory form explaining that he did not need to select anyone from

         the photo arrays. In court, Johnson identified: (1) his and his mother's signatures

                                                6
       No. 1-17-0544

         on the form; (2) the photo arrays as the ones he had viewed; and (3) one of the

         photos in the first array as a photo of D-Rose. However, at trial, Johnson

         denied making an identification of the shooter from the first photo array. With

         respect to the second array, Johnson denied recognizing anyone depicted in it

         and testified that none of the individuals depicted were in the white van on

         February 12, 2014.

¶ 20           On appeal, defendant claims that it was error for the trial court to allow

         the introduction of the names and nicknames of two local rappers, whose names

         were first introduced during Johnson's testimony. Since this is an issue on

         appeal, we provide, below, as much detail as we have from the transcript about

         these objections.

¶ 21           Johnson was asked if he knew Clint Massey, and defense counsel

         objected, whereupon the court held a sidebar which was not transcribed and not

         part of the record. Afterwards the trial court overruled the objection, and

         Johnson denied knowing anyone named Clint Massey. When the State asked if

         Johnson knew anyone by the nickname Rondonumbanine, defense counsel

         stated: "Objection. Same reason." After the court overruled the objection,

         Johnson testified that he had heard the name from the internet and rap music.

         When Johnson was asked if he knew a person named Courtney Ealy, defense

         counsel stated: "Objection. Same basis." The trial court again overruled the

                                               7
       No. 1-17-0544

         objection, and Johnson replied no. However, Johnson did know the nickmame

         C-Dai. When he was asked how he knew that nickname, defense counsel

         stated: "Objection for the same reasons on the previous two questions." The

         trial court again overruled it, and Johnson explained that he knew that nickname

         from the "[i]nternet and songs."

¶ 22              Johnson testified that, on March 9, 2014, police detectives returned to his

         home to talk to him and his mother about the victim's murder, but he denied

         telling them who the shooter was. Johnson testified that he viewed another

         photo array; and he identified in court the array that he had viewed and another

         advisory form that he had signed. Johnson acknowledged that this was the

         same array that he had viewed and that D-Rose's photo had a circle around it

         and Johnson's initials on it, but Johnson denied placing the circle or his initials

         on it.

¶ 23              Johnson testified that, on March 26, 2014, he and his mother went to a

         police station, signed another advisory form and viewed a lineup. At trial,

         Johnson identified a photo of the lineup and acknowledged that D-Rose was in

         the photo, but he denied making an identification on March 26, 2014.

¶ 24              Johnson testified that he had previously viewed a surveillance video that

         truly and accurately depicted Vernon Avenue on February 12, 2014. The video

         was admitted into evidence without objection. As the video was played for the

                                                  8
       No. 1-17-0544

          jury,2 Johnson testified that clip 2 depicted his brother Bowie, falling to the

          ground, and also Jarron George; that clip 3 depicted George running,

          immediately after the victim was shot, and Johnson walking; that clip 5

          depicted Johnson and Bowie, as well as Belchor with a cell phone in his hand

          and George putting his hands over his face. Clip 5 also showed the arrival of a

          police officer and a person named Tyrece. Johnson testified that the video clips

          truly and accurately depicted what transpired on February 12, 2014.

¶ 25             Johnson testified that, on March 28, 2014, he and his mother went to a

          police station to meet with assistant State's Attorney (ASA) Lamas, and that

          Johnson told the ASA everything he remembered about the night of the murder.

          Johnson denied that the ASA asked for their consent to videotape a statement

          and denied that he agreed to do so. However, he admitted that they went into

          an interview room in order to have his statement videotaped. After entering the

          interview room, he had a conversation with the ASA and Detective Sipchen3

          and he was aware at that time that he was being videotaped.

¶ 26             Johnson testified that on February 12, 2014, when the victim was shot,

          the streetlights were on, but he could "not really" see at that time. At trial, he

          denied stating during the videotaped interview that: " 'It was light enough to

             2
               The video depicts individuals reacting to and running from the shooting,
       but not the shooting itself.
             3
               Detective Sipchen subsequently testified at trial that his first name was
       David.
                                                9
       No. 1-17-0544

         see your faces right up. It was lighting up. The streetlights was light enough to

         brighten up the street.' "

¶ 27           At trial, Johnson admitted stating during the videotaped interview that,

         when the van approached, the door slid back, but denied having stated: that he

         was close to the van; that he could observe both someone in the driver's seat

         and another person in the van; that he knew the driver as J.B. and the other

         person as D-Rose; that D-Rose held a gun in his right hand that was silver on

         top with a black handle; that D-Rose pointed the gun at the victim who was in

         front of Johnson; that, at the moment D-Rose fired the first shot, Johnson was

         five feet from D-Rose; that the victim ran toward a gangway by 62nd Street but

         he was shot before he could reach it; that the victim was running when Johnson

         last observed him; that after Johnson ran, he looked back and observed the van

         driving off and turning right on to 63rd Street toward King Drive; that Johnson

         then walked back towards the victim; and that Johnson's brother flipped the

         victim over; and that Johnson walked away.

¶ 28            At trial, Johnson denied telling police during the videotaped interview

         that he provided the following reason for not selecting the shooter on February

         15, 2014:     " 'Because I was concerned if I point him out (inaudible) he was

         going to find out that I pointed him out or something.' "




                                               10
       No. 1-17-0544

¶ 29           Johnson identified a photo as a photo of D-Rose and identified his own

         signature on the photo, but denied that he signed it during the videotaped

         interview. Johnson denied stating during the videotaped interview: that he

         observed this person shoot the victim, and that he was sure " '[b]ecause [he had]

         seen him enough times to know his face.' " Johnson denied recognizing a six-

         photo array and denied recognizing his signature on it.

¶ 30           Johnson testified that he did not recall the police speaking to him at his

         home on March 9, 2014, although he had acknowledged this interview during

         his direct examination earlier in the day, before the lunch break. However, he

         now denied having testified previously on direct examination that he recalled

         the detectives coming to his home on March 9, 2014. He also denied answering

         questions about the March 9, 2014, interview during the videotaped statement,

         particularly that he had selected D-Rose's photo from an array on March 9,

         2014, as the person who had shot the victim.

¶ 31           At trial, Johnson denied having stated during the videotaped interview

         that he had selected D-Rose from a physical lineup held on March 26, 2014, as

         the person who shot the victim. Johnson testified that he did not recall: coming

         to the courthouse on May 8, 2014, meeting with ASA Bob Mack, and testifying

         in front of the grand jury. Johnson identified a photo of D-Rose but denied that

         it was his signature on the photo or that he was shown it on May 8, 2014. He

                                              11
       No. 1-17-0544

         also denied having viewed an array on May 8, 2014, and denied that was his

         signature on the array. Johnson denied ever having been before the grand jury.

         Johnson was handed a transcript and given time to read it, and then denied that

         it was a transcript of his testimony in front of the grand jury.

¶ 32           The prosecutor then read through most of the questions and answers

         before the grand jury, and Johnson denied having provided those answers.

         Before the grand jury, Johnson had testified about the approach of "a white

         Caravan" van and the shooting of the victim by D-Rose from the van, repeating

         substantially the same information that had been provided during the

         videotaped interview.

¶ 33                                 2. Cross-Examination

¶ 34           On cross-examination, Johnson testified that on February 12, 2014, the

         night of the shooting, he met with police detectives and told them everything he

         knew. His mother was present during that interview but she was not present

         during the videotaped statement and he could not recall whether she was with

         him during the grand jury proceeding. Johnson testified that his birthday was

         May 8, but he could not recall whether he testified before the grand jury on his

         birthday. Johnson testified that, after he viewed photos of a white van at his

         mother's house, there was nothing distinctive about the vehicle that made him

         believe that it was the same vehicle used in the shooting.

                                                12
       No. 1-17-0544

¶ 35                                  B. Jarron George

¶ 36           Jarron George testified that he was presently 18 years old and a high

         school senior. On February 12, 2014, he was 15 years old and a sophomore.

         At 8 p.m., on February 12, he was with a group of friends from the

         neighborhood:     the victim; Keyshone Bowie; Darrell Johnson; and Joseph

         Belchor. They were coming from a store at 61st Street and King Drive, and

         walking down Vernon Avenue, from 61st Street toward 62nd Street. That

         block on Vernon Avenue is residential, with street lights.    Johnson and the

         victim were walking in the street, while the other three were walking on the

         sidewalk.     A white minivan drove up, heading down the street in the same

         direction that the group was walking. The van stopped in the middle of the

         street, right next to Johnson and the victim. The door behind the driver's door

         slid open. The driver's side was the side of the van closer to George. When

         George first heard shots coming from the van, he observed the bottom of a

         dark-red pants leg and a hand holding the gun extending out of the vehicle. The

         sleeve of the shirt was white. The door did not open "that far." After hearing

         shots, George and Bowie turned around and ran back toward 61st Street.

         Johnson ran in the same direction that George and Bowie ran, but on the other

         side of the street. When George reached the corner of 61st Street, he looked

         over his shoulder and observed the victim running in the opposite direction,

                                             13
       No. 1-17-0544

         toward a gangway. The victim's right arm was twisted, and he was falling.

         After the shots stopped, George, Bowie and Johnson ran to where the victim

         was, in the gangway, lying face-down in the snow. Bowie flipped the victim

         over, and George observed a hole in the right side of his head. No one in the

         group had a phone, so they yelled for help and the police later arrived. At some

         point, Belchor returned to the scene. After the police gave them permission to

         leave, George walked to his grandmother's house, where he was staying at the

         time. That evening, a police sergeant came to his grandmother's house, but

         George did not provide him with a description of the shooter. On February 15,

         2014, George spoke with a police officer at Johnson and Bowie's house, where

         George provided a description of the shooter's clothing, namely, a red pants leg

         and a white sleeve. Neither George's mother nor grandmother were present.

         The police showed George a photo of a white van which George identified as

         the same type of van as the shooter's van. On March 26, 2014, George went to

         a police station with his mother and cousin to view a physical lineup. Prior to

         viewing it, George signed an advisory form and the police explained that he did

         not have to select anyone. George identified both the advisory form and a photo

         of the lineup that he had viewed.

¶ 37           At trial, George denied picking anyone out of the lineup on March 26,

         2014. After viewing the lineup, he viewed a video taken the night of the

                                              14
       No. 1-17-0544

         shooting and he identified himself running in the video. George acknowledged

         that one could not observe the van in the video. After viewing both the lineup

         and the video, George, with his mother present, spoke with an ASA and told

         him about the shooting, but George denied informing the ASA that defendant

         shot the victim. After the interview, George agreed to have his statement

         recorded. However, it was late by that point, so he went home. The next time

         he spoke to someone about the shooting was in May 2014, when he came with

         his mother to the courthouse and appeared in front of the grand jury. Before he

         went into the grand jury room, he spoke with an ASA with his mother present.

         Before testifying, he swore to tell the truth; and since testifying, he had an

         opportunity to review the transcript.

¶ 38           At trial, George denied having identified anyone before the grand jury.

         George acknowledged that the ASA asked him questions about the lineup

         during the grand jury proceeding. But George denied being asked the following

         questions and giving the following answers:

                  "Q. Did you identify somebody in that lineup?

                  A. No, I didn't say it was. I didn't point that person out as the direct

               shooter.

                  Q. You did point someone out though?

                  A. Yes. I said it was a possibility.

                                                 15
       No. 1-17-0544

                    Q. After that lineup?

                    A. But I said I wasn't sure."

¶ 39            On cross, George testified that, on the night of the shooting, events

         happened very fast, it was dark and he ran. Later that night, he could not

         provide a description of the shooter's face to the police; and he did not identify

         defendant as the shooter before the grand jury.

¶ 40                                   C. Keyshone Bowie

¶ 41            Keyshone Bowie testified that he was 19 years old, that the last grade of

         school he completed was his sophomore year of high school, and that Darrell

         Johnson was his younger brother. On February 12, 2014, at 8 p.m., Bowie was

         walking from a store on 61st Street with: (1) his brother, Darrell Johnson; (2)

         the victim, who was a friend from school; (3) Jarron George; and (4) Joseph

         Belchor, also known as White Mike, who Bowie knew from the

         "[n]eighborhood." The group was walking southbound on Vernon Avenue,

         from 61st Street toward 62nd Street. Bowie did not recall whether there were

         street lights.

¶ 42            Bowie testified that his brother noticed a white van and they "thought it

         was the police, so [they] ran." The van was heading southbound, in the same

         direction that they had been walking. As Bowie ran, he heard gunshots. After

         hearing gunshots, Bowie ran to a gangway and the victim ran to a different

                                                    16
       No. 1-17-0544

         gangway. Bowie observed the white van but he could not discern whether it

         had tinted windows. When shown a photo of a white van, he testified that it did

         not look similar to the white van that he had observed on the night of the

         shooting, because "[t]he van had things on top of the front of it." Bowie sat in

         the gangway until the shooting stopped, and then went to where the victim was

         located. The victim was face-down in the snow, and Bowie turned him over

         onto his back. When Bowie turned him over, Bowie observed that the victim

         was shot multiple times and had already passed away. Bowie waited until the

         police arrived but, when they arrived, he told them that he "wasn't there." He

         said this because he did not "want to deal with none of this." After speaking

         with the police on February 12, 2014, Bowie left the state and returned to

         Chicago only when the police "put a warrant" on him. When he returned to

         Chicago, he went to his mother's house, but he did not recall detectives visiting

         him at his mother's house on April 13, 2014. Bowie did recall viewing a photo

         array. Before viewing the array, he and his mother signed an advisory form

         and, in court, he identified their respective signatures on the advisory form

         dated April 13, 2014. Bowie also identified in court the array that he had

         previously viewed.

¶ 43           Bowie testified that he identified the photo circled on the array and that

         he had placed his initials there. Bowie testified that the photo was a photo of D-

                                               17
       No. 1-17-0544

         Rose, and Bowie then identified defendant in court as D-Rose. Concerning the

         shooter, Bowie unequivocally testified:

               "Q. Was D-Rose the individual that shot your friend?

               A. Yes."

         Bowie knew D-Rose from observing him on social media but denied having

         observed him in music videos.

¶ 44           Bowie testified that he recalled giving a videotaped statement but he

         denied knowing at the time that he was being videotaped. Bowie recalled

         meeting with an ASA and that the ASA asked Bowie if he minded being

         recorded. However, Bowie did not realize that the result would be a video.

         Bowie recalled that an ASA and a detective were present in the room while he

         gave his statement.

¶ 45           Bowie denied having stated in his videotaped statement that he started

         playing basketball with D-Rose when Bowie was 13 or 14 years old. However,

         he acknowledged having stated in his videotaped statement that, on February

         12, 2014, at 8 p.m., he was with the victim; that, although it was dark, there

         were streetlights on and he "could see"; that he did not observe the van until it

         pulled up a little bit ahead of him; and that he heard the door slide back. Bowie

         denied stating that, when the van door slid open, he looked in the van and

         observed D-Rose's face. However, Bowie acknowledged having stated in his

                                              18
       No. 1-17-0544

         videotaped statement that D-Rose " 'pointed the gun, he shot, boom. I hit the

         floor and I looked, then I ran. Then I ran towards the gangway.' " Bowie

         acknowledged having stated that he looked at D-Rose's face for three seconds,

         that Johnson, George and Belchor ran back the way the van had come, and that,

         when the shooting stopped, Bowie heard the door slam and Bowie rose and

         went to the gangway where the victim was lying.

¶ 46              Bowie acknowledged having stated in the videotaped statement that, on

         April 13, 2014, he had signed a "Lineup/Photo Spread Advisory Form."

         However, he denied having stated in the videotaped statement that the police

         had explained to him that he should not assume that they knew who the suspect

         was or that he was not required to pick someone out. Bowie acknowledged that

         on April 13, 2014, the detectives did not make any threats or promises in

         exchange for his statement and that his statement was freely and voluntarily

         given.

¶ 47              Bowie was then asked whether a police detective came to his home on

         April 25, 2015, and showed him a six-person photo array. Bowie denied

         recognizing People's Exhibit 31, which is a six-person photo array. Bowe was

         then asked the following questions which are at issue on this appeal:

                     "Q. Is this a photo array with six individuals in it?

                    A. Yes.

                                                  19
       No. 1-17-0544

                  Q. And do you know a person with the nickname Rondonumbanine?

                  DEFENSE COUNSEL: Objection.

                  THE COURT: Overruled.

                  A. No.

                  Q. Do you know [a] person with the nickname C-Dai?

                  DEFENSE COUNSEL: Objection.

                  A. No.

                  THE COURT: Overruled."

¶ 48           Bowie did not recall testifying before the grand jury, or being in a room

         with a court reporter taking down everything that an ASA was asking, or taking

         an oath to tell the truth in May 2014, or reviewing his grand jury transcript.

         Bowie recalled only being questioned by police officers. The ASA then read

         the grand jury transcript into the record, stopping periodically to ask Bowie if

         he had been asked those questions and provided those answers before the grand

         jury, and he denied it each time. The grand jury transcript contained

         substantially the same information as Bowie's videotaped statement. Before the

         grand jury, Bowie identified D-Rose as the shooter and explained that he

         recognized D-Rose because they had played basketball together when Bowie

         was 13 years old.



                                              20
       No. 1-17-0544

¶ 49           The grand jury transcript also contained information concerning Bowie's

         failure to appear in response to a subpoena in this case. Before the grand jury,

         Bowie testified that he had received a subpoena to appear before the grand jury,

         but he ignored it; that he was subsequently arrested on May 15, 2014, in

         Wisconsin for his failure to appear; and that he waived extradition to return to

         Illinois to appear before the grand jury. At trial, Bowie denied being asked

         those questions and providing those answers. When asked if he "want[ed] to be

         here today," he replied "no" and he acknowledged that he still had a pending

         case for his failure to appear.

¶ 50           On cross, Bowie testified that he had a pending contempt charge, that if

         he did not show up in court he could be locked up, and that the ASAs had asked

         for that warrant to issue. On the night of the shooting, when he first met with

         police, he told them that he was not even there when it happened. Between

         February 12, 2014, and April 2014, he did not speak with the police but he did

         speak with his brother Darrell Johnson and with Jarron George about what had

         happened. In April 2014, when he had a conversation with the police at his

         mother's house, he felt harassed by the police. Bowie explained what he meant

         by harrassed: "They kept continually coming. I kept telling them 'No,' and they

         put out warrants. I went out of town, I didn't want nothing to do with them ***,

         and they kept continuing." After being arrested in Wisconsin, Bowe was in jail

                                              21
       No. 1-17-0544

         for seven days, being moved from place to place, from Sheboygan to Maywood

         and then to another location in Cook County.

¶ 51           Bowie testified that, on the night of the shooting, he and his friends

         possessed marijuana and they had gone to the convenience store looking for

         "papers" for the marijuana. While they had not smoked marijuana that day,

         they had smoked "a lot" the night before. Bowie smoked marijuana "basically"

         every day, although he had not smoked before his trial testimony. When the

         white van first pulled up, Bowie did not even notice it, and his brother thought

         it was the police. The entire incident happened very fast. The shots happened

         immediately, and Bowie ran. When he first heard the shots, he fell and then

         rose and ran back, the opposite way, toward the store.

¶ 52                              D. ASA Francisco Lamas

¶ 53           ASA Francisco Lamas testified that on the evening of March 27, 2014, he

         met at a police station with Darrell Johnson and his mother, who both consented

         to having Johnson's statement videotaped. Detective Sipchen, ASA Lamas and

         Johnson then entered an interview room equipped for videotaping. Johnson's

         mother did not go into the interview room. If Johnson's mother had wanted to

         attend, she would have been permitted in the room. ASA Lamas has since

         viewed the resulting videotape, and it truly and accurately depicted the



                                              22
       No. 1-17-0544

         interview. The videotape was then admitted into evidence without objection

         and portions were published to the jury.

¶ 54           On cross, ASA Lamas testified that Johnson was 13 years old when the

         video was made. Lamas testified that he told Johnson's mother that she could

         come into the interview room with them if she wanted, but he did not document

         why she did not. On redirect, Lamas testified that he had spoken with Johnson,

         with his mother present, about the offense, prior to the videotaping and that

         "[e]verything on the video we had already discussed with his mother in the

         room." On recross, Lamas testified that she was still at the police station when

         they finished videotaping.

¶ 55                                  E. ASA Paul Joyce

¶ 56           ASA Paul Joyce testified that on the evening of March 26, 2004, he met

         at a police station with Jarron George and spoke with George about a lineup

         that George had viewed earlier that day. George told ASA Joyce that he had

         identified "the shooter" from the lineup. With George's mother present, ASA

         Joyce asked if he would like to memorialize his statement but, because it was

         late, they wanted to go home and they agreed to return at a later date to

         memorialize it. ASA Joyce did not meet with George again.

¶ 57           ASA Joyce testified that, on April 13, 2014, he met at a police station

         with Keyshone Bowie who agreed to make a videotaped statement. Detective

                                              23
       No. 1-17-0544

         Carr, ASA Joyce and Bowie entered an interview room equipped for

         videotaping. After the interview, ASA Joyce viewed the videotape, and it truly

         and accurately depicted the interview.       The videotape was admitted into

         evidence without objection, and portions were published to the jury.

¶ 58           The parties stipulated that George was 15 years old at the time that ASA

         Joyce met with him. On cross, ASA Joyce recalled that Bowie told him that

         Bowie was 17 years old, but ASA Joyce did not recall if any family members

         were present with Bowie.

¶ 59                                 F. ASA Robert Mack

¶ 60           ASA Robert Mack testified that, on May 5, 2014, he presented Jarron

         George to the grand jury. Prior to George's testimony, George and his mother

         arrived at ASA Mack's office where George's mother informed him that she did

         not want her son to testify. ASA Mack, Mack's supervisor, George and his

         mother appeared in front of a trial judge, and George and his mother told the

         judge that George was "in fear for his life." The court explained that, despite

         George's fear, he was required to testify and that, if he did not, he could be held

         in contempt of court. George chose to testify. Although George's mother was

         not allowed into the grand jury room, she waited for him on a bench outside the

         room. The transcript of George's testimony was then admitted into evidence



                                               24
       No. 1-17-0544

         without objection, and the State published the portion of the transcript that is

         quoted above in ¶ 38.

¶ 61           ASA Mack also presented to the grand jury Darrell Johnson on May 8,

         2014, and Keyshone Bowie on May 23, 2014. The transcripts were admitted

         into evidence without objection, and the State published the entire transcripts to

         the jury.     With respect to Bowie, ASA Mack explained that Bowie had

         previously been served with a grand jury subpoena for May 7, 2014, and failed

         to appear. An arrest warrant was issued, and Bowie was located, arrested in

         Wisconsin and extradited to Illinois, arriving in custody to testify before the

         grand jury on May 23, 2014. Prior to presenting Bowie to the grand jury, ASA

         Mack spoke with him. No parent was present because Bowie was 17 years old.

¶ 62                        G. Firearm Evidence and Stipulations

¶ 63           Brian Smith, a forensic investigator with the Chicago Police Department,

         testified that he collected eight fired cartridge cases from the crime scene and

         took photographs of where they were found.

¶ 64           Kellen Hunter, a firearms examiner with the Illinois State Police, testified

         that, in connection with this case, he received eight fired 9-millimeter Luger

         cartridge cases and determined that they had all been fired from the same

         firearm.



                                               25
       No. 1-17-0544

¶ 65           The parties entered into a stipulation that, if Michael Savage were called

         to testify, he would testify that he is a fingerprint examiner with the Chicago

         police department and that he did not recover any prints suitable for comparison

         from the eight cartridge cases.

¶ 66            The parties further stipulated that, if Dr. Ponni Arunkumar were called to

         testify, she would testify that she is an assistant Cook County medical

         examiner; that the victim had gunshot wounds in his head, chest, abdomen, and

         buttocks; that he died from these multiple gunshot wounds; and that the wounds

         did not show evidence of close-range firing.

¶ 67                            H. Officer Robert Cummings

¶ 68           Officer Robert Cummings, with the Chicago Police Department, testified

         that, at 9:30 p.m. on February 11, 2014, the day before the shooting, he and his

         partner were on a routine patrol in an unmarked squad vehicle when they

         noticed a white Dodge Caravan double parked on South Honore Street, near

         66th Street, which is a residential area in Chicago. The van was parked in a

         way that obstructed the street.     Officer Cummings activated his vehicle's

         emergency lights and exited his vehicle to conduct a field interview with the

         van's occupants. Prior to exiting, Officer Cummings also turned his vehicle's

         spotlights on the van. Officer Cummings approached the van's driver's side,

         while his partner, Officer Landrum, approached the passenger side.      The van

                                              26
       No. 1-17-0544

         had three occupants. Defendant, whom Officer Cummings identified in court,

         was sitting in the front passenger seat, and Officer Cummings completed a

         contact card for him with information received from defendant that night. The

         contact card indicated defendant's full name, as well as his nickname, D-Rose.

         Officer Cummings identified a photo of the van and also testified that he had

         completed contact cards for the other two occupants, Clint Massey and

         Courtney Ealy.

¶ 69                             I. Detective David Sipchen

¶ 70                                      1. Direct

¶ 71           Detective David Sipchen of the Chicago Police Department testified that,

         on the evening of February 12, 2014, he and his partner, Detective Minelli,

         arrived at the crime scene, and the area was already cordoned off with

         numerous other police officers present. The deceased victim was still lying on

         the ground. Detective Sipchen learned that there were three eyewitnesses,

         namely, Johnson, Bowie and George, but they were no longer on the scene.

         Detective Sipchen learned that other officers had interviewed them, and he

         received descriptions of the shooter, the van and the driver. The driver has not

         been arrested.

¶ 72           Detective Sipchen testified that, on February 13, 2014, the day after the

         shooting, he determined that there was a working video surveillance camera in

                                              27
       No. 1-17-0544

         the area, and he contacted technicians who retrieved the video. While on the

         scene, he determined that the camera was a fixed camera, triggered by a motion

         sensor. Watching the video, he observed that it depicted some of what had

         transpired the night of the shooting. The video was admitted into evidence and

         published to the jury without objection. While the video shows individuals

         running from what is presumably the shooting, it does not depict the shooting

         itself.

¶ 73               Detective Sipchen testified that he interviewed Keyshone Bowie, Jarron

         George and Darrell Johnson with the video, and that they had identified

         themselves in it. As the video played, Detective Sipchen narrated, observing

         that the offender's vehicle appeared in the upper left corner and the victim

         disappeared left, off the screen. The video depicted Darrell Johnson running

         northbound in the street, and Keyshone Bowie by a mailbox and Jarron George

         just to the right of Bowie. Detective Sipchen testified that the video also

         showed the light from the van's headlights when the van first approached and

         then stopped.

¶ 74               Detective Sipchen testified that the street depicted in the video is a one-

         way street, allowing southbound traffic only. On February 13, 2014, Detective

         Sipchen received the name of a possible suspect, Jeremiah McCoy, and created

         a six-photo array. The following day, February 14, 2014, he went to Darrell

                                                  28
No. 1-17-0544

  Johnson's home to show Johnson the array, but he was not home. Since the

  following testimony is at issue on appeal, we provide it below in full:

           "Q. Was Darrell Johnson home?

           A. He was not.

           Q. Did you have the opportunity to speak to anyone at that time?

           A. I did.

           Q. And who was that?

           A. His mother ***.

           Q. Did you then leave the residence?

           A. I did.

           Q. And after you left the residence, what was the next thing that you

        did?

           A. I went to the area. I created another photo array with an individual

        known as D-Rose.

           Q. When you created that photo array with the nickname of D-Rose,

        did you learn the real name of D-Rose?

           A. I did.

           Q. What was that?

           A. [Defendant.]


                                        29
       No. 1-17-0544

                  Q. Had you heard the nickname D-Rose prior to February 13th of

               2014?

                  A. Prior to the 13th, no.

                  Q. Did you learn about the nickname D-Rose on the 13th?

                  A. I did.

                  Q. What information did you learn?

                  A. I had received an email[,] an intelligence report.

                  DEFENSE COUNSEL: Objection. Hearsay.

                  THE COURT: You're offering it for the course of the investigation

               [sic] over.

                  ASA: Exactly, Your Honor.

                  THE COURT: Overruled.

                  A. I had received an intelligence report from a 7th District sergeant

               regarding a traffic stop that occurred in the 7th District of a white

               minivan and D-Rose was an occupant of that vehicle.

                  DEFENSE COUNSEL: We will withdraw the objection."

¶ 75           Detective Sipchen testified that he learned that the occupants of the van

         during the February 11, 2014, stop were defendant, Clint Massey and Courtney

         Ealy; and that Clint Massey was arrested in a completely unrelated matter the


                                              30
       No. 1-17-0544

         day after the shooting, February 13, 2014, while driving the van. When Massey

         was arrested, the white Dodge Caravan was impounded, and Detective Sipchen

         photographed it. He also confirmed that the impounded van was the same van

         from the February 11 traffic stop by comparing the vehicle identification

         numbers (VIN) on the contact cards for both incidents, and he observed that the

         windows were tinted.

¶ 76           Detective Sipchen testified that, on February 15, 2014, he created another

         photo array and went again to Darrell Johnson's home with photo arrays and

         photos of the van. Present at the home were Johnson, Johnson's mother, Jarron

         George and Keyshone Bowie.         When Detective Sipchen showed them the

         photos of the white Dodge Caravan, they stated "that it looked the same as the

         white Dodge Caravan that they [had] seen the offender in." After Johnson and

         his mother each signed photo array advisory forms, Johnson viewed an array

         with defendant's photo but Johnson did not make an identification at that time.

         Detective Sipchen also showed Johnson a photo array with photos of Clint

         Massey, also known as Rondonumbanine, and Courtney Ealy, also known as C-

         Dai, but Detective Sipchen did not testify as to whether Johnson made an

         identification from the second array.

¶ 77           Detective Sipchen testified that, although George and Bowie were

         present, he did not show them the two photo arrays, because George was a

                                                 31
       No. 1-17-0544

         minor and a parent was not present; and at that time the police were under the

         belief that Bowie was on 62nd Street, west of Vernon Avenue, when the

         incident occurred.   The first photo array, which depicted defendant, also

         depicted an earlier suspect, Jeremiah McCoy, also known as Boss Smooth.

         However, McCoy was never identified as being in the van or in the vicinity of

         the shooting.

¶ 78             Detective Sipchen testified that, on March 19, 2014, he returned to

         Johnson's home and met again with Johnson with his mother present.        When

         Detective Sipchen asked Johnson if he knew "of local musical artist[s,]

         specifically D-Rose, C-[D]ai and Rondonumbanine," Johnson replied that D-

         Rose was the person who shot the victim. Detective Sipchen showed Johnson

         another photo array, and Johnson identified defendant as the shooter by circling

         defendant's photo and initialing it. Jeremiah McCoy, a.k.a. Boss Smooth, was

         also depicted in the array.    Johnson explained that he had not identified

         defendant earlier because Johnson feared for his life if anyone discovered he

         was cooperating with the police. Johnson stated that he knew defendant from

         music videos and social media, which is also how he knew Rondonumbanine

         and C-Dai, but he did not observe the latter two in the van on February 12,

         2014.




                                              32
       No. 1-17-0544

¶ 79           Detective Sipchen testified that, after defendant was arrested on March

         26, 2014, he asked Darrell Johnson and Jarron George, with their mothers

         present, to view a lineup, from which they identified defendant. However,

         Detective Sipchen was not asked and did not state specifically that they

         identified defendant as the shooter. Johnson and George, with their mothers

         present, agreed to provide videotaped statements but due to the late hour they

         said that they would return.     The next day, Johnson returned to make a

         videotaped statement, but George did not.

¶ 80           Detective Sipchen testified that Bowie was not asked to come in because

         his mother informed the police that he was in Wisconsin. On April 13, 2014,

         Detective Sipchen learned that Bowie was back in Chicago, and he visited

         Bowie at his home, with his mother present, and showed him a photo array.

         Detective Sipchen testified that Bowie identified defendant as the person whom

         Bowie observed "fatally shoot" the victim, and that Bowie circled defendant's

         photo and initialed the corner of the photo. Bowie explained that he had

         originally stated that he was not present because he feared for his life if others

         learned that he was cooperating with the police.

¶ 81           Detective Sipchen testified that, on April 25, 2014, he visited Jarron

         George at his home. George's grandmother was home, but not his mother, and

         the detective was denied permission to show George another photo array.

                                               33
       No. 1-17-0544

         However, Keyshone Bowie was present, and Detective Sipchen showed him a

         photo array, but Bowie refused to sign the advisory form. When asked if he

         recognized anyone in the array, Bowie "pointed out with his finger Clint

         Massey and Courtney Ealy," but Bowie refused to initial the photos. Bowie

         stated that these two were not present in the white van on February 12, 2014,

         the night of the shooting.

¶ 82           After the State rested and the trial court denied defendant's motion for a

         directed finding, the defense read a stipulation. The parties stipulated that, if

         Detective Murphy was called to testify, he would testify that, on February 12,

         2014, he interviewed Darrell Johnson who described the shooter as "a light

         skinned male black, 16 to 18, wearing a white cap, a white shirt and red pants."

         The defense rested.

¶ 83           During its closing, the defense reviewed the timeline of identifications.

         Initially, just hours after the shooting, the event witnesses did not identify

         defendant as the shooter. Counsel argued that, on February 15, 2014, "less than

         72 hours" after the shooting, Johnson refused to pick defendant out of a photo

         array. Johnson first identified defendant "42 days after the shooting."

¶ 84           Responding to the defense's argument about "72 hours" and "42 days,"

         the State made the following remarks in its rebuttal argument. Since these are

         the only closing remarks at issue on appeal, we quote them below in full:

                                               34
       No. 1-17-0544

                     "But let's go back, ladies and gentlemen. Not 42 days or 72 hours and

                  whatever those numbers were. What did Detective Sipchen tell you[–]

                  that on February 14th he already had the name D-Rose[,] so that's within

                  48 hours if you want numbers. He was given the name D-Rose and put it

                  in a photo array. It wasn't until March 9th that Darrell [Johnson] had the

                  confidence to then tell Detective Sipchen that's the guy who shot and

                  killed my friend."

¶ 85                 After listening to jury instructions, the jury began its deliberations at

         3:30 p.m. and returned a verdict at 6 p.m., finding defendant guilty of first

         degree murder and of personally discharging the firearm that caused the victim's

         death.

¶ 86                              III. Conviction and Sentencing

¶ 87              On October 26, 2016, defendant filed a posttrial motion for a new trial.

         Whether or not certain issues were preserved for our review is an issue on

         appeal. Thus, we quote here the relevant portions of defendant's posttrial

         motion. The motion claimed, among other things, that:

                     "15. The Court erred in allowing, over defense counsel's objection, the

                  State to ask Darrell Johnson whether he knew an individual by the name

                  of Clint Massey. (9/13/16 Transcript, p[p]. 51-52.) Clint Massey is the

                  well-known associate of Chief Keef who appears in Keef's rap music

                                                 35
       No. 1-17-0544

               videos. Chief Keef and his music videos have been linked to gang

               violence in Chicago. The question and testimony violated the Court's

               ruling prohibiting the State from referencing Chief Keef at trial and from

               using gang evidence at trial. Further, Clint Massey, along with Courtney

               Ealy ('C'Dai'), were convicted of First Degree Murder on March 11, 2016

               in Cook County Criminal Court. During that trial, 'D-Rose' was named

               numerous times as an associate and possible suspect in the shooting. The

               shooting and trial were publicized, followed and commented on in local

               news media, social media and the internet, particularly in rap music and

               culture sites."

         The motion did not provide cites to support its claim that the shooting and the

         trial were widely publicized.

¶ 88           Paragraphs 16 through 18 repeated the same claim, almost word for

         word, but with respect to the names of (1) Rondonumbanine, which is "the

         nickname for Clint Massey"; (2) Courtney Ealy; and (3) C-Dai, Courtney Ealy's

         nickname. Paragraphs 23 and 24 repeated the same claim, almost word for

         word, but with respect to the testimony of Keyshone Bowie concerning the

         names: (1) Rondonumbanine; and (2) C-Dai. Paragraph 37 claimed that "[i]t

         was improper for the State to ask Detective Sipchen what knowledge Darrell

         Johnson had of local musical artists, specifically D-Rose, C-dai and

                                              36
       No. 1-17-0544

         Rondonumbanine," and then set forth the same arguments contained in the

         quote above.

¶ 89           On February 7, 2017, the trial court heard argument on the motion, and

         defendant argued, in relevant part: "we also contend that your rulings regarding

         gang evidence as well as the Chief Keef issues were also repeatedly violated

         through *** the repeated mention of Courtney Ealy, Clint Massey, DRose,

         RondoNumbaNine, Cdai." In response, the State argued:

                  "In terms of the Chief Keef and the allegation that we violated the

               motion in limine, at no point whatsoever did the name Chief Keef come

               out. The Court instructed the jury every day that they're not supposed to

               do any research on their own, any independent investigation. So, unless

               they violated the court order, which is never—it's presumed that they

               follow the Judge's instruction, they know nothing about the relationship

               between Chief Keef, Clint Massey and Courtney Ealy, in terms of

               whether or not they were convicted of murder and their relationship to

               each other.

                  The reason that the names Clint Massey and Courtney Ealy were

               brought in is because they were eventually eliminated as suspects in this

               case. It was good, solid police work. *** Detective Sipchen testified that

               he presented various photo arrays, which included Clint Massey and

                                              37
       No. 1-17-0544

               Courtney Ealy ***. And that, again, was to either eliminate them as

               suspects or determine that they were in fact involved ***."

¶ 90           With respect to this issue, the trial court found:

                      "So first let me start by suggesting that unless someone has a

               transcript that I have not seen, the name Chief Keef was never articulated

               in this courtroom during this trial. The name Chief Keef never came up."

         The court did not refer to either Clint Massey or Courtney Ealy in its ruling, and

         proceeded to address other issues, denying defendant's posttrial motion for a

         new trial.

¶ 91           After hearing from witnesses in both aggravation and mitigation, and

         considering each of the statutory factors required for the sentencing of a

         juvenile offender, the court sentenced defendant to 40 years with IDOC. Prior

         to sentencing, the court observed that, if it sentenced defendant to 45 years,

         defendant would be "almost 58 years of age at the time of his release," and "that

         type of sentence would be inappropriate given his age." However, the court

         also found that "this crime was an outrage," and thus sentenced defendant to 40

         years. Defendant immediately moved in court to reconsider the sentence, which

         was denied. On appeal, defendant raises no issues regarding either his sentence

         or sentencing.



                                                38
       No. 1-17-0544

¶ 92           On February 7, 2017, defendant filed a notice of appeal, and this timely

         appeal followed.

¶ 93                                    ANALYSIS

¶ 94                          I. Names of Two Local Rappers

¶ 95           Defendant claims, first, that the trial court erred by overruling defense

         objections to the introduction of the names and nicknames of two local rappers

         who were convicted of murder several months prior to defendant's trial. The

         day before the shooting in the case at bar, the police had approached a white

         van because it was double-parked, and observed defendant in the van with these

         two men. Defendant argues that, although the shooting was also from a white

         van, the names of the van's other occupants on the prior day were irrelevant to

         the issues at trial and were prejudicial in light of their recent murder

         convictions.

¶ 96           The names and nicknames at issue were first introduced at trial during the

         testimony of the State's first event witness, Darrell Johnson. When he was

         asked if he knew Clint Massey, defense counsel objected, and a sidebar was

         held that was not transcribed. On the record, the trial court overruled the

         objection, and Johnson denied knowing anyone named Clint Massey. When the

         State asked if he knew anyone by the nickname Rondonumbanine, defense

         counsel stated: "Objection. Same reason." After the objection was overruled,

                                              39
       No. 1-17-0544

         Johnson testified that he had heard the name from the internet and rap music.

         When the State asked if he knew a person named Courtney Ealy, defense

         counsel objected on the "[s]ame basis." The trial court again overruled it, and

         Johnson replied no. Johnson knew the nickname C-Dai, and, when asked how

         he knew it, defense counsel objected "for the same reasons [as] on the previous

         two questions." The trial court again overruled the objection, and Johnson

         explained that he knew that nickname from the "[i]nternet and songs."

¶ 97           Based on the above exchange, the State argues that the issue is forfeited

         and defendant argues that it is not. The State argues that the objection, when

         understood in the context of the whole trial, was a reference to defendant's

         pretrial motion seeking to bar any mention of Chief Keef or gangs, while

         defendant argues that he was objecting to the introduction of these two rappers,

         irrespective of Chief Keef or gangs, because of their recent murder convictions.

         The problem, of course, is that we will never know on what basis defense

         counsel objected, since the sidebar was not transcribed for the record.

¶ 98           However, even if the error was preserved, we cannot find that the trial

         court abused its discretion in balancing the probative value of the evidence

         against its possible prejudice, for the reasons explained below.

¶ 99           "Evidentiary rulings are within the sound discretion of the trial court, and

         will not be reversed unless the trial court abused that discretion." People v.

                                               40
        No. 1-17-0544

          Caffey, 205 Ill. 2d 52, 89 (2001). "An abuse of discretion will be found only

          where the trial court's ruling is arbitrary, fanciful, unreasonable, or where no

          reasonable person would take the view adopted by the trial court." Caffey, 205
Ill. 2d at 89. When considering admissibility, "[t]he trial court must consider a

          number of circumstances that bear on that issue, including questions of

          reliability and prejudice." Caffey, 205 Ill. 2d at 89.

¶ 100           Relevant evidence is generally admissible. Ill. R. Evid. 402 (eff. Jan. 1,

          2011). Our evidentiary rules define " '[r]elevant evidence' " as "evidence having

          any tendency to make the existence of any fact that is of consequence to the

          determination of the action more probable or less probable than it would be

          without the evidence." Ill. R. Evid. 401 (eff. Jan. 1, 2011); People v. Wheeler,

          126 Ill. 2d 92, 132 (2007) (a court must ask "whether that evidence is relevant

          in that it tends to make the question of guilt more or less probable"). Although

          relevant, evidence may still be excluded "if its probative value is substantially

          outweighed by the danger of unfair prejudice." Ill. R. Evid. 403 (eff. Jan. 1,

          2011); People v. Blue, 189 Ill. 2d 99, 125-26 (2000).

¶ 101           In the case at bar, the fact that defendant was in a white van the day

          before a shooting from a white van was relevant circumstantial information.

          Detective Sipchen testified that, on February 15, 2014, Darrell Johnson, Jarron

          George and Keyshone Bowie viewed photos of the white Dodge Caravan that

                                                 41
        No. 1-17-0544

          had been stopped on February 11, 2014, and that they stated "that it looked the

          same as the white Dodge Caravan that they [had] seen the offender in."

¶ 102           However, defendant was not alone in that van on February 11. Thus, by

          the same token that defendant's presence in the van was relevant, the State felt

          compelled to show that the presence of the other two individuals was not

          relevant. One method to do that was to establish that the event witnesses knew,

          and hence would recognize, these two other individuals, and that these

          individuals were not in the van at the time of the shooting. The way in which

          the event witnesses knew these individuals was by their names and nicknames.

          The names and nicknames were thereby relevant to the jury's ability to assess

          the strength and credibility of the witnesses' determination that these individuals

          were not present.

¶ 103           As this court has previously observed, this type of situation is "a situation

          where the State is confounded if it does not and confounded if it does." People

          v. Henderson, 2016 IL App (1st) 142259, ¶ 189. "If the State had failed to

          show that it had thoroughly investigated [the other two] before excluding them

          as suspects, then the defense would have argued that the State had failed to

          investigate two viable, alternative suspects." Henderson, 2016 IL App (1st)
142259, ¶ 189.




                                                42
        No. 1-17-0544

¶ 104             Defendant also argues that, even if relevant, their names and nicknames

           were unfairly prejudicial, primarily due to the unrelated and recent murder

           convictions.    Defendant's jury trial began on September 13, 2016, and

           concluded on September 15, 2016. Defendant argues on appeal that Massey

           and Ealy were found guilty on March 11, 2016, approximately six months

           earlier.4 First, there is no evidence that any of the articles cited in defendant's

           appellate brief were cited to the trial court and, thus, they are not evidence of an

           abuse of discretion by the trial court. Second, the connection could only have

           been possibly prejudicial if a juror had both heard of, and recalled the

           convictions from six months earlier. Even if we accepted defendant's contention

           that there were articles and publicity, we could not find the type of saturation

           that would preclude a fair trial, in the absence of evidence of juror knowledge.

¶ 105             In his reply brief, defendant argues that all the questions to the event

           witnesses about these two rappers could have been replaced with one question

           to Detective Sipchen, namely: "Did you eventually rule out the two other

           people in the van on February 11, 2014, as possible suspects?" However, a

           question like that could have raised a reasonable doubt in the minds of the

           jurors as to why the police were hiding from them any information about the


              4
                Of the 11 online articles cited by defendant on appeal to show the publicity
        of the pair's trial, 7 are from March 2016, 3 are from May 2016 and 1 is from July
        2016.
                                                  43
        No. 1-17-0544

          other two people in a white van, when a white van—and likely the same white

          van—was used, the very next day, in the fatal shooting at issue.

¶ 106           For the foregoing reasons, we cannot find that the trial court abused its

          discretion.

¶ 107                   II. Inference from Conversation with Witness' Mother

¶ 108           Second, defendant claims that the State elicited testimony that a police

          detective spoke with the mother of an eyewitness, returned to the police station

          and generated a photo array with defendant, thereby creating the inference of an

          inadmissible out-of-court identification by the mother. Defendant claims that

          the State compounded this confrontation-clause error by arguing in closing that

          the detective was "given the name D-Rose and put it in a photo array."

¶ 109           Defendant admits that he did not preserve this alleged error for our

          review but asks us to review for plain error. Failure to either object to an error

          at trial or to raise the error in a posttrial motion results in forfeiture. People v.

          Sebby, 2017 IL 119445, ¶ 48. When a defendant has failed to preserve an error

          for review, we may still review the issue for plain error. Sebby, 2017 IL
119445, ¶ 48; Ill. S. Ct. R. 615(a) (“Plain errors or defects affecting substantial

          rights may be noticed although they were not brought to the attention of the trial

          court.”). The plain error doctrine allows a reviewing court to consider

          unpreserved error when (1) a clear or obvious error occurred and the evidence is

                                                 44
        No. 1-17-0544

          so closely balanced that the error also threatened to tip the scales of justice

          against the defendant, regardless of the seriousness of the error, or (2) a clear or

          obvious error occurred and the error is so serious that it affected the fairness of

          the defendant’s trial and challenged the integrity of the judicial process,

          regardless of the closeness of the evidence. People v. Piatkowski, 225 Ill. 2d
551, 565 (2007). In a plain error analysis, it is the defendant who bears the

          burden of persuasion. Sebby, 2017 IL 119445, ¶¶ 51-52.

¶ 110           Whether a defendant argues first- or second-prong error, "[t]he initial

          analytical step under either prong of the plain error doctrine is [to] determin[e]

          whether there was a clear or obvious error at trial." Sebby, 2017 IL 119445,

          ¶ 49; Piatkowski, 225 Ill. 2d at 565 ("the first step is to determine whether error

          occurred"). In addition, a reviewing court may affirm on any basis found in the

          record. People v. Begay, 2018 IL App (1st) 150446, ¶ 35.

¶ 111           In the case at bar, defendant's claimed confrontation-clause error rests on

          the assertion that the State elicited testimony of a hearsay identification by the

          mother. The confrontation clause of the sixth amendment to the United States

          (U.S. Const. amend. VI), made applicable to the states through the fourteenth

          amendment (U.S. Const. amend. XIV, Pointer v. Texas, 380 U.S. 400, 407-08

          (1965)), guarantees the right of an accused in a criminal prosecution to "be

          confronted with the witnesses against him" (U.S. Const. amend. VI). The

                                                 45
        No. 1-17-0544

          landmark case of Crawford v. Washington, 541 U.S. 36 (2004), governs the

          constitutionality of admitting out-of-court statements at trial. People v. Hood,

          2016 IL 118581, ¶ 20. Under Crawford, the confrontation clause prohibits the

          "admission of testimonial statements of a witness who did not appear at trial

          unless [the witness] was unavailable to testify, and the defendant had had a

          prior opportunity for cross-examination." Crawford v. Washington, 541 U.S.
36, 53-54 (2004). See also People v. Hood, 2016 IL 118581, ¶ 20. "[W]hen the

          Supreme Court adopts a particular framework for applying a federal

          constitutional provision, we are required to follow that framework, regardless of

          how other courts, including this one, may have approached the issue in other

          decisions." Hood, 2016 IL 118581, ¶ 22.

¶ 112           Generally, we review de novo whether the admission of an out-of-court

          statement violated a defendant's constitutional right to confrontation. People v.

          Beck, 2019 IL App (1st) 161626, ¶ 22. However, since the trial court was not

          asked to and, thus, made no ruling below, we are by necessity reviewing the

          claimed error de novo. De novo review means that we perform the same

          analysis that the trial judge would have performed. People v. Carlisle, 2019 IL

          App (1st) 162259, ¶ 68.

¶ 113           Defendant, who bears the burden of persuasion, does not argue whether

          the statement is testimonial under Crawford. See People v. Stechly, 225 Ill. 2d
46
        No. 1-17-0544

          246, 267 (2007) ("statements to law enforcement officials are not always

          testimonial" (emphasis in original). However, before determining whether a

          statement is testimonial under Crawford, we must first determine whether a

          statement was, in fact, admitted.

¶ 114           In the case at bar, the detective did not testify about what Johnson's

          mother stated after he knocked on the door. In addition, the mother herself was

          not an event witness, so the inference argued by defendant on appeal is that her

          son told her who the shooter was and she told the police.

¶ 115           Since Crawford, this court, as a general rule, has found that, where the

          context of a nontestifying witness' statement is not revealed, the mere fact that

          the jury could infer that something the nontestifying witness said caused the

          police to suspect the defendant does not necessarily mean that the defendant has

          the right to cross-examine the nontestifying witness. People v. Henderson, 2016
IL App (1st) 142259, ¶ 183.

¶ 116           As defendant argues, it would have been a reasonable inference, if the

          jury chose to draw it, that the mother referred to defendant on February 14,

          2014. However, it would also have been a reasonable inference that the mother

          stated that the shooter was not anyone in the detective's existing six-person

          photo array and he knew he had to start over—or that the mother did not

          provide any useful information and that, upon returning to the police station, the

                                                47
        No. 1-17-0544

          detective evaluated the existing information that he had before him there and

          created another array. All of the above would have been reasonable inferences,

          particularly in light of the detective's testimony that he first obtained the name

          "D-Rose" from a report about a traffic stop of a white van the day before the

          shooting and the prominent role of a white van in the shooting. Without a direct

          question and answer on this topic, we cannot find what statement, if any, the

          jury "must" have taken away from this exchange.

¶ 117           This case is different from those cases cited by defendant in which

          officers testified that they interviewed an event witness and then were asked if,

          based on this information, they had someone they were "looking for." See

          People v. Sample, 326 Ill. App. 3d 914, 922 (2001); People v. Armistead, 322
Ill. App. 3d 1, 8 (2001). For example, in People v. Sample, 326 Ill. App. 3d 914

          (2001), this court found error where a police detective testified that, after

          extensively interviewing two co-defendants at the police station, he was

          "looking for a third offender" by defendant's name. Sample, 326 Ill. App. 3d at

          922, 924-25 ("the repetition of strong inferences that his co-defendants

          implicated defendant" was error, but harmless). Similarly, this court found

          error in People v. Armistead, 322 Ill. App. 3d 1 (2001), when a police detective

          testified yes to the question, "When you spoke to [the eyewitness] did you learn

          the identity of the shooter?" and then testified that, after this conversation, he

                                                48
        No. 1-17-0544

          was "looking for" the defendant. In Sample, we found that, with respect to

          course-of-investigation testimony, "the testimony should be limited to the fact

          that there was a conversation without disclosing its content, and to what the

          police did after the conversation concluded," which was done in the case at bar.

          Sample, 326 Ill. App. 3d at 921.

¶ 118           The State's argument during closing that the detective "was given the

          name D-Rose and put it in a photo array" does not change our analysis, since

          the detective testified that he "was given the name D-Rose" in a police

          intelligence report, rather than from the mother or her son. In the line before,

          the State argued "on February 14th he already had the name D-Rose,"

          (emphasis added) thereby noting that the detective already had the name prior

          to his February 14 conversation with the mother.

¶ 119           For the foregoing reasons, defendant has not sustained his burden of

          persuasion that a clear and obvious error occurred when the detective testified

          that he spoke with the mother, and next returned to the police station and

          created a photo array, particularly in light of the detective's testimony of how

          defendant did become a suspect.

¶ 120                                   CONCLUSION

¶ 121           In sum, we are not persuaded by defendant's arguments on appeal and



                                                49
        No. 1-17-0544

          affirm his conviction and sentence.

¶ 122           Affirmed.

¶ 123           JUSTICE LAMPKIN, specially concurring:

¶ 124           To be perfectly clear, I concur ONLY in the judgment.




                                                50